2007 ND 72
Mikal John White Mountain, Petitioner and Appellant
v.
State of North Dakota, Respondent and Appellee.
No. 20060357
Supreme Court of North Dakota.
Decided June 7, 2007
Robert V. Bolinske, Jr., 402 East Main, Suite 100, Bismarck, N.D. 58501, for petitioner and appellant.
Julie A. Lawyer, Assistant State's Attorney, Courthouse, 514 East Thayer Avenue, Bismarck, N.D. 58501-4413, for respondent and appellee.
Per Curiam.
Per Curiam.
[¶1] Mikal John White Mountain appeals from the district court's denial of his application for post-conviction relief. We summarily affirm under N.D.R.App.P. 35.1(a)(2).
[¶2] Gerald W. VandeWalle, C.J.
Dale V. Sandstrom
Daniel J. Crothers
Mary Muehlen Maring
Carol Ronning Kapsner